DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3-9, and 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/29/2021.
Applicant's election with traverse of Species A and Species D in the reply filed on 1/29/2021 is acknowledged.  The traversal is on the ground(s) that all claims are dependent on an allowable generic independent claim.  This is not found persuasive because the Office has yet to determine allowability of any elected claims.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180257974 A1 Deng et al. 
Regarding Claim 1. Deng discloses a display panel, comprising: a display area (Fig. 1 display region 1); a protection area surrounding the display area (Fig. 1 and Fig. 2 non-display region 2); a cutting area located at a periphery of the protection area(Fig. 1 and Fig. 2 cutting region 3); a first substrate (Fig. 2 substrate 52), a second substrate (Fig. 2 substrate 41), and a liquid crystal layer disposed in the display area (See Fig. 2), wherein the second substrate is disposed opposite to the first substrate (See Fig. 2), and the liquid crystal layer is disposed between the first substrate and the second substrate (See Fig. 2); a first light shielding layer (Fig. 2 black matrix pattern 42 in non-display region), wherein the first light shielding layer is patterned and disposed in the protection area (See Fig. 2); and a second light shielding layer (Fig. 2 black matrix pattern 42 overlapping cutting region), wherein the second light shielding layer is patterned and disposed in the cutting area (See Fig. 2 black matrix pattern 42), and at least one of the first light shielding layer or/and the second light shielding layer and a color film layer (Fig. 2 black matrix pattern 42 in display region) of the first substrate or the second substrate are in a same layer and disposed discontinuously (See Fig. 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Deng as applied to claim 1 in view of US 20080291376 A1 to Chen.
Regarding Claim 2.  As stated above Deng discloses all the limitations of base claim 1.
Deng further discloses the first substrate comprises a first base substrate (Fig. 2 substrate 52), the second substrate comprises a second base substrate and the color film layer on the second base substrate (Fig. 2 substrate 41 and black matrix pattern 42).
Deng does not specifically disclose an array layer on the first base substrate, the color film layer comprises a color filter layer and a black matrix layer; and the first light shielding layer and the second light shielding layer are disposed in a same layer as the black matrix layer.
However, Chen discloses an array layer on the first base substrate (Fig. 2 TFT driving circuit 241, para 21), the color film layer comprises a color filter layer and a black matrix layer (See Fig. 2 RGB color filter units 261 and black matrix units 262); and the first light shielding layer and the second light shielding layer are disposed in a same layer as the black matrix layer (See Fig. 2 light shielding layer 250) as the known work in one field of endeavor may prompt 
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include an array layer on the first base substrate, the color film layer comprises a color filter layer and a black matrix layer; and the first light shielding layer and the second light shielding layer are disposed in a same layer as the black matrix layer.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of US 20140043569 A1 to Yabuta et al.
Regarding Claim 10.  Deng discloses a display module, comprising: a display panel; wherein the display panel comprises: a display area (Fig. 1 display region 1); a protection area surrounding the display area (Fig. 1 and Fig. 2 non-display region 2); a cutting area located at a periphery of the protection area(Fig. 1 and Fig. 2 cutting region 3); a first substrate (Fig. 2 substrate 52), a second substrate (Fig. 2 substrate 41), and a liquid crystal layer disposed in the display area (See Fig. 2), wherein the second substrate is disposed opposite to the first substrate (See Fig. 2), and the liquid crystal layer is disposed between the first substrate and the second substrate (See Fig. 2); a first light shielding layer (Fig. 2 black matrix pattern 42 in non-display region), wherein the first light shielding layer is patterned and disposed in the protection area (See Fig. 2); and a second light shielding layer (Fig. 2 black matrix pattern 42 overlapping cutting region), wherein the second light shielding layer is patterned and disposed in the cutting area (See Fig. 2 black matrix pattern 42), and at least one of the first light shielding layer or/and the second light shielding layer and a color film layer (Fig. 2 black matrix pattern 42 in display 
Deng does not specifically disclose a polarizer layer on the display panel; and a cover layer on the polarizer layer.
However, Yabuta discloses a polarizer layer on the display panel (Fig. 3 polarizing plate 12c); and a cover layer on the polarizer layer (Fig. 3 protective cover panel 20)  to protect the display panel.
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include a polarizer layer on the display panel; and a cover layer on the polarizer layer.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Deng and Yabuta as applied to claim 10 in view of US 20080291376 A1 to Chen.
Regarding Claim 11.  As stated above Deng and Yabuta discloses all the limitations of base claim 10.
Deng further discloses the first substrate comprises a first base substrate (Fig. 2 substrate 52), the second substrate comprises a second base substrate and the color film layer on the second base substrate (Fig. 2 substrate 41 and black matrix pattern 42).
Deng and Yabuta do not specifically disclose an array layer on the first base substrate, the color film layer comprises a color filter layer and a black matrix layer; and the first light shielding layer and the second light shielding layer are disposed in a same layer as the black matrix layer.
However, Chen discloses an array layer on the first base substrate (Fig. 2 TFT driving circuit 241, para 21), the color film layer comprises a color filter layer and a black matrix layer 
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include an array layer on the first base substrate, the color film layer comprises a color filter layer and a black matrix layer; and the first light shielding layer and the second light shielding layer are disposed in a same layer as the black matrix layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EDMOND C LAU/            Primary Examiner, Art Unit 2871